PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov




In re Application of 
Balvanz et al.
Application No. 15/193,022
Filed: 25 Jun 2016
For: Ground Engagement Accelerated Wear Testing Device and Method

:
:
:	DECISION ON PETITION
:
:
:

This is a decision on the petition for revival of an application for patent abandoned unintentionally under 37 CFR 1.137(a), filed April 14, 2022, in the above-identified application.

The petition under 37 CFR 1.137(a) is DISMISSED.

Any request for reconsideration of this decision must be submitted within TWO (2) MONTHS
from the mail date of this decision. Extensions of time under 37 CFR 1.136(a) are permitted.
The reconsideration request should include a cover letter entitled “Renewed Petition under
37 CFR 1.137(a)” or the appropriate petition form - PTO/SB/64. This is not a final agency action
within the meaning of 5 U.S.C. § 704.

On August 19, 2019, the Office mailed a non-final Office action, which set a period for reply of three months from the mailing date of the Office communication. No extensions of time were obtained under 37 CFR 1.136(a). Accordingly, the application became abandoned on November 20, 2019. On March 18, 2020, the Office mailed a Notice of Abandonment. On April 14, 2022, petitioner filed the present petition to revive the application.

A grantable petition under 37 CFR 1.137(a) must be accompanied by the following:

(1) The required reply to the outstanding Office action (unless previously filed);
(2) The petition fee as set forth in 1.17(m); and
(3) A statement that the entire delay in filing the required reply from the due date for the
reply until the filing of a grantable petition was unintentional. The Director may
require additional information where there is a question whether the delay was
unintentional.

The instant petition does not meet requirement (3). 
Although petitioner submitted the required statement of unintentional delay, the USPTO requires additional information concerning whether a delay in seeking the revival of an abandoned application was unintentional where the petition to revive was filed more than two years after the date the application became abandoned. See Clarification of the Practice for Requiring Additional Information in Petitions Filed in Patent Applications and Patents Based on Unintentional Delay, 85 FR 12222 (March 2, 2020).

In this instance, a petition under 37 CFR 1.137(a) was filed more than two years after the date
the reply that resulted in the abandonment of this application was due. Therefore, petitioner must
provide sufficient information of the facts and circumstances surrounding the entire delay to
support a conclusion that the entire delay was unintentional. Id. at 12223. Of particular relevance
are details regarding: (1) the cause of applicant’s failure to timely file the required reply that
resulted in abandonment; (2) when the abandonment was discovered; and (3) the delay between
discovery of abandonment and filing of the petition under 37 CFR 1.137(a). Petitioner should
provide a detailed explanation, including relevant dates, and identify responsible parties where
appropriate. Here, no additional information surrounding the facts and circumstances of the delay has been provided.

See MPEP § 711.03(c)(II)(C)-(F) for additional guidance on the information required to establish
that the entire delay was unintentional.

Petitioner’s attention is directed to 37 CFR 1.121(c)(3), which states:

(3) When claim text in clean version is required. The text of all pending claims not being currently amended shall be presented in the claim listing in clean version, i.e., without any markings in the presentation of text. The presentation of a clean version of any claim having the status of "original," "withdrawn" or "previously presented" will constitute an assertion that it has not been changed relative to the immediate prior version, except to omit markings that may have been present in the immediate prior version of the claims of the status of "withdrawn" or "previously presented." Any claim added by amendment must be indicated with the status of "new" and presented in clean version, i.e., without any underlining.

Here, the claim listing filed April 14, 2022, identifies claims 14-20 as being “withdrawn” but the claim listing fails to include the text of the pending, withdrawn claims. Petitioner may wish to supply a compliant claim amendment with the renewed petition.

Further correspondence with respect to this matter should be delivered through one of the following mediums:

By mail:		Mail Stop PETITIONS
			Commissioner for Patents
Post Office Box 1450			
			Alexandria, VA 22313-1450

By hand:		Customer Service Window
			Mail Stop Petitions
			Randolph Building
			40l Dulany Street
			Alexandria, VA 22314

By fax:			(571) 273-8300
			ATTN: Office of Petitions

By internet:		EFS-Web1 

Any questions concerning this decision may be directed to Petitions Examiner Kristen Matter at 571-272-5270.  

/CHRISTINA TARTERA DONNELL/Attorney Advisor, OPET                                                                                                                                                                                                        




    
        
            
        
            
        
            
    

    
        1  https://www.uspto.gov/patents/apply/applying-online/about-efs-web (for help using EFS-Web call the Patent Electronic Business Center at (866) 217-9197).